DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 20 May 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The 112 rejections are withdrawn in light of Applicant’s amendments to the claims.
Applicant's arguments regarding the prior art rejections filed 20 May 2022 have been fully considered but they are not persuasive.  
Regarding claim 1, Applicant argues Tolkowsky’610’s delivers distal tip 72 to a single point to treat target tissue 8 while the amended claim requires moving the tip within a volume to deliver treatment. This argument is not persuasive. 
Distal tip 72 inherently moves through a volume of tissue while advancing towards target 8 because distal tip is moving within three dimensions as it advances out of outer tube 60: there is movement along the x axis during the advancement and  movement along y-z axis because the inner tube is curved and subsequently rotated to reach the target. Because the controller advances distal tip 72 along these three axis during advancement, the distal tip is necessarily moved within a space, as required by claim 1. 
Applicant argues Trovato fails to teach selecting a tube so the workspace covers a threshold volume of a target or moving the tip throughout the space occupied by the target. The response is similar to the arguments made with respect to Tolkowsky above: Distal tip 702 inherently moves through a volume of tissue while advancing towards target 707 because distal tip is moving within three dimensions as it advances out of outer tube 705, 704, 703  there is movement along the x axis during the advancement and  movement along y-z axis because the inner tube is curved and subsequently rotated to reach the target. 
For these reasons, the rejections are updated to reflect the newly recited limitations and new understanding in light of the amendments to address the 112 rejections but otherwise maintained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2 and 5-11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolkowsky et al. (US Patent Application 2009/0048610). 
Tolkowsky’610 discloses an active cannula robot including an outer tube (60) and an inner tube (70). The inner tube (70) is coaxially within the outer tube (Figures 10-12). 
The inner tube has a curved distal end (Figures 12) that terminates in a tip (72) configured to apply treatment (paragraph [0025]). 
The robot is operable to cause translational movement of the inner and outer tubes along the axis (inner cannula is moved via drive mechanism 50; paragraph [0025]; outer cannula is moved via drive mechanism 80; paragraph [0025]). 
The robot is operable to cause rotational movement of the inner cannula tube (70; via drive mechanism 20, paragraph [0027]). 
Tolkowsky’610 further discloses a controller (“controller”, paragraph [0037]) configured to select a configuration of the curved end based on image data (paragraph [0037]: “The controller can exchange data with an imaging device, such as ultrasound or CT or MRI.”) so the tip can reach a threshold portion of a target and apply treatment (paragraph [0037]: “If controlled robotically by a robotic mechanism, the mechanisms 20, 50, and 80 may be controlled via gears or other intermediate devices by a computerized controller and interface with the imaging device in real time, thus enabling image-guided placement of the shaft precisely at the desired tissue location to apply the treatments outlined in paragraph [0025]. The medical probe introducer 10 may also be used in conjunction with a system for mapping the target tissue area, e.g., electrical mapping of brain tissue, to maximize accuracy of delivery.)
The controller (“controller”, paragraph [0037]) is configured to move the tip (72) within the space occupied by the target (8) in order to apply the treatment (paragraph [0037] states “The rotation mechanism 20, the linear drive mechanism 50, and the shaft drive mechanism 80 cooperate to allow a probe to be introduced into the patient with a high degree of axial and angular accuracy. The mechanisms 20, 50, and 80 may be used to control the axial position of the cannula 60, the axial position of the shaft 70, and the angular position of the cannula 60 and the shaft 70 at sub-millimeter or sub-degree accuracy.”). 
Claim 2: The recitation “wherein the target comprises a clot resulting from an intracerebral hemorrhage, wherein the image data related to the clot is mapped to image data related to the patient's skull so that the position and orientation of the clot in the skull is known, the controller being configured to select the configuration of the curved end portion of the tube on the basis of the image data related to the clot.” Is considered to be an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Tolkowsky’610 discloses imaging a target region (paragraph [0037]). and the disclosed imaging techniques are structurally capable of being performed on a clot resulting from an intracerebral hemorrhage (paragraph [0024] teaches the device can be used in the brain). The controller is disclosed as selecting a configuration of the curved end portion of the tube based on the image data (paragraph [0037] states: If controlled robotically by a robotic mechanism, the mechanisms 20, 50, and 80 may be controlled via gears or other intermediate devices by a computerized controller and interface with the imaging device in real time, thus enabling image-guided placement of the shaft precisely at the desired tissue location.) The disclosure is equally applicable to a clot resulting from an intracerebral hemorrhage because the structure disclosed by Tolkowsky’610 and the claimed structure are the same. 
Claim 5: Tolkowsky’610 teaches the image data is CT image data (paragraph [0037]). 
Claim 6: Tolkowsky’610 teaches the robot is operable to retract the inner cannula tube into the outer cannula tube (Figures 10-12; paragraph [0025]) , the outer cannula tube having a straight configuration (Figure 10), the curved end portion deforming elastically and conforming to the straight configuration of the outer cannula tube when retracted into the outer cannula tube (Figure 10; paragraph [0002]) and returning resiliently to its curved configuration when extended from the outer cannula tube (Figures 11, 12; paragraph [0002]), the inner cannula tube being constructed so that the curved end portion when extended from within the outer cannula tube after being retracted within the outer cannula tube resumes its curved configuration (paragraphs [0002], [0033]). 
Claim 7: Tolkowsky’610 teaches the robot is operable to deliver the active cannula robot to the target in an axial direction with the inner cannula tube retracted into the outer cannula tube (Figure 10), the robot thereafter extending the curved end portion of the inner cannula tube from the outer cannula tube into the target to treat the target (Figures 11, 12) (paragraph [0038]). 
Claim 8: Tolkowsky’610 teaches the system further includes an aspirator (“syringe”, paragraphs [0025], [0032]) connected to the inner cannula tube (70). The aspirator is operable to apply suction via the inner cannula tube to evacuate a clot (paragraph [0025] teaches the syringe is operable to remove a liquid). 
Claim 9: Tolkowsky’610 teaches the controller is operable to manually control movement of the active cannula robot in combination with image guidance to move the tip of the inner cannula tube within the target (paragraph [0037]). 
Claim 10: Tolkowsky’610 teaches the controller is operable automatically through open loop control to control movement of the active cannula robot to move the tip of the inner cannula tube within the target (paragraph [0037]). 
Claim 11: Tolkowsky’610 teaches a manual actuator including a first manual actuator (50) to cause translational movement of the outer cannula (60) along the axis, a second manual actuator (80) operable to cause translational movement of the inner cannula (70) tube along the axis, and a third manual actuator (20) operable to impart rotation of the inner cannula tube about the axis (paragraph [0025]). 
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trovato (US Patent Application 2009/0248045). 
Claim 21: Trovato’045 discloses an active cannula robot that includes an outer cannula tube (705) and an inner cannula tube (702) that extends coaxially within the outer cannula tube. The inner cannula tube has a distal curved end portion (paragraph [0030]) for applying treatment (paragraph [0013]). 
The robot is configured to cause translational and rotational movement of the outer and inner cannula tubes (paragraph [0039]). 
The controller is configured to: 
Select a configuration of the curved end portion of the tube and determine the workspace of the tube (“neighborhood”, as described in paragraphs [0039]-[0041]); 
Receive image data comprising a target model of the target and converting the target model to a discrete set of voxels (paragraph [0031] discloses capturing an image of a target region; paragraph [0035] describes analyzing the image data into voxels of target tissue, forbidden regions and free space). 
Discretize the workspace of the tube to determine a set of tip positions accessible within the workspace (“configuration space”, as described in paragraphs [0033], [0034] and “neighborhood” as described in paragraphs [0039], [0040]); 
Determine the subset of tip positions that correspond to the voxels (paragraph [0042] –[0050] describe determining the shortest travel distance of the cannulas that can reach the target) and guiding the tip to the target to provide treatment (paragraph [0013]). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky’610, as applied to claim 2, further in view of Trovato (US Patent Application 2009/0248045). 
Claim 3: Tolkowsky’610 teaches the limitations of claim 3 including use in the brain (paragraph [0038]) but fails to specifically disclose the controller selects the configuration of the curved end portion of the inner tube based on the entry point. 
Like Tolkowsky’610, Trovato’045 is directed towards an active cannula robot have an outer and inner tube such that the inner tube has a curved distal end (paragraph [0028])
Trovato’045 further teaches a controller which selects a configuration of the curved end portion of the tube based on image data related to a target (paragraph [0011]). The configuration of the tubes are chosen based on the entry location and the trajectory along which the cannulas are inserted to reach the target location (paragraph [0010]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the controller taught by Tolkowsky’610 such that the configuration of the curved end portion of the tube is selected based on the entry location, as taught by Trovato’045, because this allows the curved end portion to be chosen such that the path minimizes the distance traveled to reach the target location (paragraph [0042]) while avoiding passage through particular, forbidden parts of the body (paragraph [0035]). 
Claim 4: Tolkowsky’610 teaches a trajectory stem (12, 26; Figure 4) and an image guidance system (“imaging device”, paragraph [0037]) that is operative to align the trajectory stem along the predetermined trajectory (paragraph [0037]). 
Claim 12, 15: Tolkowsky’610 fails to teach an algorithm for how the configuration of the curved tube is selected. 
Like Tolkowsky’610, Trovato’045 is directed towards an active cannula robot have an outer and inner tube such that the inner tube has a curved distal end (paragraph [0028]). 
Trovato’045 teaches: 
(a) a step of acquiring an anatomical model of a patient including a model of the target (paragraph [0031]);
(b) selecting a set of curved tube parameters characterizing the end portion of the inner cannula tube (paragraph [0030], [0072]); 
(c) computing a workspace in which the inner cannula tube has the selected tube parameters (Figure 2; paragraph [0018], paragraphs [0039]-[0041] describe computing a “neighborhood” for each available cannula tube based on the particular tube parameters, such as turning radius). 
(d) comparing the workspace to the target model to determine the degree of overlap (paragraph [0031], [0051], [0053]). 
(e) repeating steps (b) through (d) for a number of tubes (see paragraphs [0039]-[0041] as discussed in step (c) above); 
(f) identifying the curve tube parameter that allows the active cannula robot to provide an optimal degree of target coverage (paragraph [0051], [0056], [0057]). 
Trovato’045 teaches this algorithm is advantageous because it allows the active cannula robot to pass through multiple turns to reach a target without the additional size/weight of control wires, motors, etc such that the active cannula robot can accurately reach very small anatomical areas/regions (paragraph [0027]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Tolkowsky’610 such that the set of inner and outer cannulas are selected via the algorithm taught by Trovato’045 in order to provide the stated advantages. 
Claim 13: Trovato’0045 teaches: 
mapping the joint space parameters of the active cannula robot to the configuration space parameters in order to define a forward kinematic model for the active cannula robot (paragraph [0035] describes analyzing the image data into voxels of target tissue, forbidden regions and free space; paragraphs [0031], [0050] describes comparing the path of the active cannula relative to the analyzed image data and choosing a path with the lowest cost (paragraph [0042]); 
discretizing the joint space parameters of the cannula to provide a discrete set of joint positions for the robot (paragraphs [0033], [0034] describes calculating the joint positions of the active cannula); 
solving the forward kinematic model for each discrete combination of joint positions to compute the workspace of the active cannula robot (paragraphs [0039], [0040] describe calculating the workspace of the cannulas). 
Claim 14: Trovato’045 teaches: 
converting the target model to a discrete set of voxels (paragraph [0035] describes analyzing the image data into voxels of target tissue, forbidden regions and free space); 
computing an inner tube tip position for each joint position (paragraph [0039], [0040], [0041] describes computing the neighborhood for each of the positions of the inner cannula); and 
then comparing the inner cannula tube position to determine where it lies within the voxel of the target model (paragraphs [0031], [0050] describes comparing the path of the active cannula relative to the analyzed image data and choosing a path with the lowest cost (paragraph [0042]).
Claim 16: The recitation “wherein the target comprises a clot resulting from an intracerebral hemorrhage in a patient, wherein the controller is configured to perform step (a) of acquiring the target model by acquiring a model of the clot mapped relative to the skull” is considered to be an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the imaging modalities disclosed by Tolkowsky’610 explicitly disclose imaging the head (paragraph [0024], Figures 1, 2) and these imaging methods would also image any clots (paragraph [0037]). 
Further, the same imaging modalities are disclosed by Trovato’045 (paragraph [0011]) and these imaging methods would also image any clots. 
Claim 17: Trovato’045 teaches a step of determining the trajectory by comparing the workspace created by the tubes to the model by determining the trajectory at fwhich to advance the active cannula tool through the skull (paragraph [0014]). The limitations regarding the intended use of placing the devices into the brain are addressed with respect to claim 16 above. 
Claim 18: Trovato’045 teaches the defined number of curved tube parameter sets correspond to actual curved tube parameter sets such that the inner cannula tubes are a pre-existing set of tubes. Trovato’045 teaches this is advantageous because it is cheaper and avoids the delay involved in manufacturing custom tubes (paragraph [0030]).
Claim 20: Trovato’045 teaches determining if the entire curve the active cannula robot is positioned within the target mode and discarding joint positions in which any portion of the curve is positioned outside of the target model (paragraph [0053] discloses determining where the active cannula would be positioned for the each joint position (paragraph [0053] and paragraph [0055] teaches discarding joint positions in which the cannula will pass through forbidden regions). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky’’610 in view of Trovato’045, as applied to claim 12, further in view of Popovic et al. (US Patent Application 2011/0270040). 
Claim 19: Trovato’045 a set of standard tubes are preferred because of the manufacturing delay involved with custom tubes (paragraph [0030]), however this inherently acknowledges it is known to create custom tubes. 
Further, Popovic’040 is directed towards a similar active cannula robot and a method of choosing a set of tubes to reach a target. Popovic’040 teaches a step of performing calculations to design a set of concentric cannulas and then manufacturing these cannulas for use in surgery (paragraphs [0019]). This is advantageous in order to allow a surgeon to reach a target region not reachable using a standard set of cannulas. It would have been obvious to one of ordinary skill in the art to modify the method taught by Tolkowsky’610 in view of Trovoto’045, in order to design a set of custom tubes, as taught by Popovic’040, in order to provide the stated advantages. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky’610 in view of Galdonik et al. (US Patent Publication 2011/0251629). 
Claim 22: Tolkowsky’610 teaches the device, as claimed (see the rejection to claim 1 above for specifics), including that the inner cannula (70) can connected to a syringe to remove liquid from the body or perform a biopsy (paragraph [0025]), but fails to specifically disclose the treatment is applying suction to remove an ICH (intracranial hemorrhage). 
Galdonik’629 is directed towards a clot removal in the cranial arteries (paragraph [0002]). Galdonik’629 teaches using a syringe or pump to aspirate the clot (paragraph s as part of this procedure (paragraphs [0086]-[0088]). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention that the device of Tolkowsky’610 is capable of using suction to remove a clot or to modify the device of Tolkowsky’610 such that the fluid removal procedure provides enough suction to remove a clot, in light of Galdonik’629’s disclosure using suction to remove cerebral clots is known. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        18 August 2022

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771